internal_revenue_service number release date index number ----------------- ------------------------------------------ --------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-123194-10 date february legend legend trust ---------------------------------- ---------------------- a -------------------------------------------------------------------------------------------------- ----------------------------------------------- year ------- x ----------------------------------------- ------------------- state ---------- date ---------------- b a c b c d e f ----------------------------- --- ------------------------ -- ------------ -- ------------ -- plr-123194-10 g h --------------- --- date -------------------------- order ------------------------------------------------------ court ------------------------------------------------ date date ---------------------------- ---------------------- dear --------------- this responds to the letter dated date and subsequent correspondence submitted on behalf of x and trust requesting rulings under sec_1361 and e of the internal_revenue_code the code facts according to the information submitted trust was established pursuant to the will of a who died in year trust holds stock in x an s_corporation organized under the laws of state effective date the trust elected to be an electing_small_business_trust esbt within the meaning of sec_1361 of the code under the terms of trust the trustee is to first distribute specific dollar amounts of net_income to certain named beneficiaries b is the only named beneficiary still alive b receives dollar_figurea of net_income per month the trust agreement further provides that after making the payment to b the income of trust is to be divided into as many equal parts as there are grandchildren of a who are living and grandchildren of a who have died leaving issue c is the last remaining grandchild of a who is living a has b grandchildren who died leaving living issue c currently receives c of the net_income of trust d beneficiaries receive e of the net_income of trust and f beneficiaries receive g of the net_income of trust upon the death of c the income of trust is to be divided into as many equal parts as there are great-grandchildren of a who are living or who have died leaving issue on date trust received order from court modifying trust to add a provision that any child of c born after date shall not be a great-grandchild a descendent or an issue within the meaning provided by the trust document and that any such child shall not be entitled to receive any distributions of income or corpus from trust accordingly plr-123194-10 upon the death of c each of the beneficiaries is entitled to e of the corpus of trust as a result while some beneficiaries’ share of the income of trust will increase no beneficiaries’ share of the income will decrease no corpus of trust can be distributed prior to the termination of trust trust will terminate h years after the death of c on the termination of trust the corpus will be distributed in equal shares to the income beneficiaries in the same percentages as the income was distributed x and trust have requested the following rulings that each income beneficiaries’ share in trust is a substantially separate and independent within the meaning of sec_663 of the code such that each share shall be treated as a separate trust for purposes of sec_1361 and d that each separate share qualifies as a qualified_subchapter_s_trust qsst under sec_1361 of the code and that each income_beneficiary can make an election under sec_1361 of the code to have the separate trust treated as a qsst and that the shares that do not elect to be treated as a qsst may continue to be treated as an esbt law and analysis sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a qsst means a_trust the terms of which require that i during the life of the current income_beneficiary there is only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary sec_1361 provides further that the term qsst means a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states plr-123194-10 sec_1361 provides that a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and sec_1361 sec_663 provides that for the sole purpose of determining the amount of distributable_net_income in the application of sec_661 and sec_662 in the case of a single trust having more than one beneficiary substantially separate and independent shares of different beneficiaries in the trust shall be treated as separate trusts sec_1_663_c_-3 provides in part that the applicability of the separate_share_rule provided by sec_663 will generally depend upon whether distributions of the trust are to be made in substantially the same manner as if separate trusts had been created in determining whether separate shares exist it is immaterial whether the principal and any accumulated income of each share is ultimately distributable to the beneficiary of such share to the beneficiary’s descendants appointees under a general or special_power_of_appointment or to any other beneficiaries including a charitable_organization designated to receive the beneficiary’s share of the trust and accumulated income upon termination of the beneficiary’s interest in the share thus a separate share may exist if the instrument provides that upon the death of the beneficiary of the share the share will be added to the shares of the other beneficiaries of the trust sec_1_1361-1 provides that an esbt election may be revoked only with the consent of the commissioner the application_for consent to revoke the election must be submitted to the internal_revenue_service in the form of a letter_ruling request under the appropriate revenue_procedure sec_1_1361-1 provides that for a_trust that seeks to convert from an esbt to a qsst the consent of the commissioner is granted to revoke the esbt election as of the effective date of the qsst election if the requirements of that section are met conclusion based on the information submitted and the representations made we conclude that each income beneficiaries’ share of trust constitutes a separate and independent share of trust within the meaning of sec_663 and that provided that the income within the meaning of sec_643 is distributed currently each separate share of trust qualifies as a qsst under sec_1361 accordingly as long as the requirements in sec_1_1361-1 are met the esbt election with respect to a separate share of trust may be revoked by filing a qsst election for that share in the manner described in sec_1_1361-1 the revocation of the esbt election for one or more separate shares will have no effect on plr-123194-10 the current esbt election for the separate shares of the remaining income beneficiaries this ruling is contingent upon b disclaiming his interest in trust effective date within days of the date of this letter except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to trust’s and x’s authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
